Case 1:20-cv-01008-JPC Document 80 Filed 09/11/20 Page 1 of 8
Case 1:20-cv-01008-JSR Document 79 Filed 09/10/20 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHAD LINDSEY MOSHELL, Individually
and On Behalf of All Others Similarly
Situated,

Plaintiff,
-\V-
SASOL LIMITED, DAVID EDWARD
CONSTABLE, BONGANI NQWABABA,
STEPHEN CORNELL, PAUL VICTOR,
and STEPHAN SCHOEMAN,

Defendants.

 

 

Case No. 1:20-cv-01008-JSR.

Hon. Jed S. Rakoff

CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER

The parties having agreed to the following terms of confidentiality, and the Court having

found that good cause exists for issuance of an appropriately tailored confidentiality order

governing the pre-trial phase of this action, it is therefore hereby

ORDERED that any person subject to this Order — including without limitation the parties
to this action, their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or constructive notice of this

Order — shall adhere to the following terms, upon pain of contempt:

1. Any person subject to this Order who receives from any other person any “Discovery
Material” (i.¢., information of any kind provided in the course of discovery in this
action) that is designated as “Confidential” pursuant to the terms of this Order shall not

disclose such Confidential Discovery Material to anyone else except as expressly

permitted hereunder,

 
Case 1:20-cv-01008-JPC Document 80 Filed 09/11/20 Page 2 of 8
Case 1:20-cv-01008-JSR Document 79 Filed 09/10/20 Page 2 of 8

2. The person producing any given Discovery Material may designate as Confidential
only such portion of such material as consists of:

a, previously nondisclosed financial information (including without limitation
profitability reports or estimates, percentage fees, design fees, royalty rates,
minimum guarantee payments, sales reports and sale margins),

b. previously nondisclosed material relating to ownership or control of any non-

- public company;

c. previously nondisclosed business plans, product development information, or
marketing plans;

d. any information of a personal or intimate nature regarding any individual; or

¢. any other category of information hereinafter given confidential status by the
Court.

3. With respect to the Confidential portion of any Discovery Material other than
deposition transcripts and exhibits, the producing person or that person’s counsel may
designate such portion as “Confidential” by stamping or otherwise clearly marking as
“Confidential” the protected portion in a manner that will not interfere with legibility
or audibility, and by also producing for future public use another copy of said
Discovery Material with the confidential information redacted. With respect to
deposition transcripts and exhibits, a producing person or that person’s counsel may
indicate on the record that a question calls for Confidential information, in which case
the transcript of the designated testimony shall be bound in a separate volume and

marked “Confidential Information Governed by Protective Order” by the reporter.

 
Case 1:20-cv-01008-JPC Document 80 Filed 09/11/20 Page 3 of 8
Case 1:20-cy-01008-JSR Document 79 Filed 09/10/20 Page 3 of 8

4, If at any time prior to the trial of this action, a producing person realizes that some

portion(s) of Discovery Material that, that person previously produced without

limitation should be designated as Confidential, he may so designate by so apprising

all parties in writing, and such designated portion(s) of the Discovery Material will

thereafter be treated as Confidential under the terms of this Order.

5. No person subject to this Order other than the producing person shall disclose any of

the Discovery Material designated by the producing person as Confidential to any other

person whomsoever, except to:

a.

b.

the parties to this action;

counsel retained specifically for this action, including any paralegal, clerical
and other assistant employed by such counsel and assigned to this matter;

as to any document, its author, its addressee, and any other person indicated on
the face of the document as having received a copy;

any witness who counsel for a party in good faith believes may be called to
testify at trial or deposition in this action, provided such person has first
executed a Non-Disclosure Agreement in the form annexed as an Exhibit
hereto;

any person retained by a party to serve as an expert witness or otherwise provide
specialized advice to counsel in connection with this action, provided such
person has first executed a Non-Disclosure Agreement in the form annexed as
an Exhibit hereto;

stenographers engaged to transcribe depositions conducted in this action and

the Court and its support personnel.

 
Case 1:20-cv-01008-JPC Document 80 Filed 09/11/20 Page 4 of 8
Case 1:20-cv-01008-JSR Document 79 Filed 09/10/20 Page 4 of 8

6. Prior to any disclosure of any Confidential Discovery Material to any person referred
to in subparagraphs 5(d) or 5(c) above, such person shall be provided by counsel with
a copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form
annexed as an Exhibit hereto stating that, that person has read this Order and agrees to
be bound by its terms. Said counsel shall retain each signed Non-Disclosure
Agreement, hold it in escrow, and produce it to opposing counsel either prior to such
being permitted to testify (at deposition or trial) or at the conclusion of the case,
whichever comes first.

7, All Confidential Discovery Material filed with the Court, and all portions of pleadings,
motions or other papers filed with the Court that disclose such Confidential Discovery
Material, shal! be filed under seal with the Clerk of the Court and kept under seal until
further order of the Court. The parties will use their best efforts to minimize such
sealing. In any event, any party filing a motion or any other papers with the Court under
seal shall also publicly file a redacted copy of the same, via the Court’s Electronic Case
Filing system, that redacts only the Confidential Discovery Material itself, and not text
that in no material way reveals the Confidential Discovery Material.

8. Any party who either objects to any designation of confidentiality, or who, by contrast,
requests still further limits on disclosure (such as “attorneys’ eyes only” in
extraordinary circumstances), may at any time prior to the trial of this action serve upon
counsel for the designating person a written notice stating with particularity the grounds
of the objection or request. If agreement cannot be reached prompily, counsel for all

affected persons will convene a joint telephone cal! with the Court to obtain a ruling.

 
Case 1:20-cv-01008-JPC Document 80 Filed 09/11/20 Page 5 of 8

9.

10.

11.

12.

13.

Case 1:20-cv-01008-JSR Document 79 Filed 09/10/20 Page 5 of 8

Alt persons are hereby placed on notice that the Court is unlikely to seal or otherwise
afford confidential treatment to any Discovery Material introduced in evidence at trial,
even if such material has previously been sealed or designated as Confidential, The
Court also retains unfettered discretion whether or not to afford confidential treatment
to any Confidential Document or information contained in any Confidential Document
submitted to the Court in connection with any motion, application, or proceeding that
may result in an order and/or decision by the Court.

Each person who has access to Discovery Material that has been designated as
Confidential shall take all due precautions to prevent the unauthorized or inadvertent
disclosure of such material.

If, in connection with this litigation, a party inadvertently discloses information subject
to a claim of attorney-client privilege or attorney work product protection
(“Inadvertently Disclosed Information”), such disclosure shall not constitute or be
deemed a waiver or forfeiture of any claim of privilege or work product protection with
respect to the Inadvertently Disclosed Information and its subject matter.

If a disclosing party makes a claim of inadvertent disclosure, the receiving party shall
not thereafter review the Inadvertently Disclosed Information for any purpose, expect
by order of the Court. The receiving party shall, within five business days, return or
destroy all copies of the Inadvertently Disclosed Information, and provide a
certification of counsel that all such information has been returned or destroyed.
Within five business days of the notification that such Inadvertently Disclosed
Information has been returned or destroyed, the disclosing party shall produce a

privilege log with respect to the Inadvertently Disclosed Information.

 
Case 1:20-cv-01008-JPC Document 80 Filed 09/11/20 Page 6 of 8

14

15.

16,

17.

Case 1:20-cv-01008-JSR Document 79 Filed 09/10/20 Page 6 of 8

_ As with any information redacted or withheld, the receiving party may move the Court
for an Order compelling production of the Inadvertently Disclosed Information. The
motion shall be filed under seal, and shall not assert as a ground for entering such an
Order the fact or circumstances of the inadvertent production.

The disclosing party retains the burden of establishing the privileged or protected
nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the
right of any party to request an in camera review of the Inadvertently Disclosed
Information.

This Protective Order shall survive the termination of the litigation, Within 30 days of
the final disposition of this action, all Discovery Material designated as “Confidential,”
and all copies thereof, shall be promptly returned to the producing person, or, upon
permission of the producing person, destroyed.

This Court shall retain jurisdiction over all persons subject to this Order to the extent
necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

 
Case 1:20-cv-01008-JPC Document 80 Filed 09/11/20 Page 7 of 8
Case 1:20-cv-01008-JSR Document 79 Filed 09/10/20 Page 7 of 8

SO STIPULATED AND AGREED.

Dated: September 10, 2020

 

 

/s/ Steve W. Berman /s/ Caroline H. Zatka

Steve W. Berman Caroline LH. Zaika

HAGENS BERMAN SOBOL SHAPIRO LLP) = WEIL, GOTSHAL & MANGES LLP
1301 Second Avenue, Suite 2000 767 Fifth Avenue

Seattle, WA 98101 New York, New York 10153
Telephone: (206) 268-9320 Tel: (212) 310-8000
steve@hbsslaw.com caroline.zalka@weil.com

Counsel for Lead Plaintiff David Cohn Counsel for Defendants Sasol Limited,

David Edward Constable, Bongani
Nawababa, Stephen Cornell, Paul Victor,
and Stephan Schoeman

SO ORDERED.

Dated: New York, New York
‘) |, 2020

Jed Sf Rakoff, U.S.D_J.~

 
Case 1:20-cv-01008-JPC Document 80 Filed 09/11/20 Page 8 of 8
Case 1:20-cv-01008-JSR Document 79 Filed 09/10/20 Page 8 of 8

EXHIBIT A
NON-DISCLOSURE AGREEMENT

[hereby certify my understanding that Discovery Material is being provided to me pursuant
to the Protective Order that was issued by the United States District Court for the Southern District
of New York in Moshell v. Sasol Ltd., et al. (the “Order”). I have been given a copy of the Order,
have read it, and agree to be bound by its terms.

I will not reveal any Discovery Material to anyone, except as allowed by the Order. I will
maintain any Discovery Material in my possession, including copies, notes, or other transcriptions
made therefrom, in a secure manner to prevent unauthorized access, and will destroy all Discovery
Material within 30 days of the resolution of Moshell v. Sasol Ltd., et al.

I declare under penalty of perjury that the foregoing is true and correct.

By:

 

Dated:

 

 
